IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-15,936-02


                        EX PARTE JOSE ANGEL JASSO JR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F-0972432-P IN THE 203RD DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated sexual assault of a child and sentenced to imprisonment for life. The Fifth Court of

Appeals affirmed his conviction. Jasso v. State, No. 05-13-00594-CR (Tex. App.—Dallas July 14,

2014)(not designated for publication).

        The record indicates that the trial court has not completed its fact-finding in this cause. We

remand this application to the 203rd District Court of Dallas County to allow the trial judge to

complete an evidentiary investigation and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 23, 2015
Do not publish